Citation Nr: 0613130	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
elbow fracture. 



ATTORNEY FOR THE BOARD

C. McEntee, Associate Counsel







INTRODUCTION

The veteran had active service from July 1987 to November 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision that denied 
the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's service medical records reveals 
that the veteran sustained a right elbow fracture in 1991.  
He maintains he has current residuals of his inservice 
fracture and has requested a VA examination.  Pursuant to 
VA's duty to assist, the veteran should be afforded a VA 
examination to ascertain whether he has any current residuals 
of a right elbow fracture, given his current complaints of 
such. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for any 
health care providers, VA or non-VA, which 
have treated him for residuals of a right 
elbow fracture which have not already been 
made part of the record.  After the 
releases are signed, the RO should obtain 
and associate with the claims folder all 
of the veteran's treatment records, 
including records from the veteran's 
neurologist.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain the records, a 
notation to that effect should be inserted 
in the file.  The veteran should be 
informed of failed attempts to procure 
records in order that he be provided the 
opportunity to submit any records.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
whether he has any current residuals of a 
right elbow fracture.  The claims file 
must be furnished to the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should provide any opinion as to 
whether it is at least as likely as not 
that the veteran has any current residuals 
of an inservice right elbow fracture.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
right elbow fracture.  If such 
determination remains unfavorable, the 
veteran should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran should be afforded 
an appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


